Citation Nr: 0833598	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-03 581	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.   

2.  Entitlement to service connection for chronic 
glumerulonephritis.

3.  Entitlement to service connection for kidney failure.

4.  Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure.

5.  Entitlement to service connection for bilateral anterior 
chamber angle narrowing, including as secondary to diabetes 
mellitus.

6.  Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a veteran who served on active duty form May 
1969 to April 1971.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Waco RO.  The case was before the 
Board in November 2004, at which time it was remanded for 
additional development.  It is also noteworthy that the 
veteran's kidney failure is essentially a progression of his 
glomerulonephritis (and not a separate disability entity).  
However, because the two have been addressed as separate 
entities by the RO (and to do so is harmless), the Board will 
address these matters in like manner, for consistency.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service.  

2.  Glumerulonephritis was not manifested in service or in 
the first postservice year, and is not shown to be related to 
the veteran's service.  

3.  Kidney failure was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service.

4.  The veteran served in Vietnam.

5.  Diabetes mellitus was not manifested in service or in the 
first postservice year, and is not shown to be related to the 
veteran's service; affirmative evidence clearly establishes 
that it is due to postservice intercurrent cause.

6.  Bilateral anterior chamber angle narrowing is a 
developmental anomaly; it was not manifested in service, 
there is no evidence of disease or injury superimposed on 
such pathology during service.

7.  Anemia was not manifested in service, and is not shown to 
be due to disease or injury that was incurred or aggravated 
in service.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).   

2.  Service connection for glomerulonephritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

3.  Service connection for kidney failure is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2007). 

4.  The presumption that the veteran's diabetes mellitus is 
related to his exposure to Agent Orange in service is 
rebutted; service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007). 

5.  Service connection for bilateral anterior chamber angle 
narrowing, including as secondary to diabetes mellitus, is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.310 (2007).

6.  Service connection for anemia is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1)(including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award 

A September 2002 letter (prior to the RO's initial 
adjudication of these claims) informed the veteran of 
evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of his claims, the assistance that 
VA would provide to obtain evidence and information in 
support of his claims, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  In May 2007, he was provided notice regarding 
disability ratings and effective dates of awards.  He is not 
prejudiced by the timing defect because these matters are 
moot when service connection is denied. 

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) are associated with his claims file.  
The RO has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
has been secured.  The RO arranged for necessary VA 
examinations.  In that regard it is noteworthy that while the 
examiner on general medical examination did not opine as to a 
nexus between the veteran's hypertension and his service, 
such opinion is not necessary.  Absent any evidence of 
hypertension in service or in the first postservice year, an 
opinion relating the veteran's hypertension to his service 
could not be made without resort to speculation (which cannot 
be the basis for an award of service connection).   

In an August 2008 statement, the veteran's representative 
asserts that the VA opinions regarding the etiology of the 
veteran's diabetes mellitus in January 2006 and May 2007 are 
deficient, as neither physician had the "whole picture of 
the veteran and his disabilities" because the first examined 
the veteran without having the claims file to review and the 
second physician reviewed the claims file but he did not 
examine the veteran.  On review of the two opinions the Board 
finds that viewed cumulatively (as they must be because the 
May 2007 consulting physician relied on the findings 
previously reported) they provide a satisfactory basis for 
the determination that must be made.  The fact that the May 
2007 consulting physician did not examine the veteran would 
only be critical if it was suggested, shown, or alleged that 
the clinical findings reported on previous examination(s) 
were incomplete or inaccurate and further examination was 
needed to supplement or clarify the clinical findings.  That 
is not the situation in this case.  The clinical findings 
noted/reported have not been placed in dispute.  The fact 
that the May 2007 consulting physician did not personally 
examine the veteran himself in no way prejudices the veteran 
or renders the opinion deficient.  Hence, the Board finds 
unfounded the representative's allegation that VA's duty to 
assist by arranging for a VA examination or medical nexus 
opinion is not met.  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (among them hypertension, 
glomerulonephritis -as a cardiovascular renal disease, kidney 
failure, and diabetes) may be presumed to have been incurred 
or aggravated in service if manifested within a specified 
period of time (1 year for those listed herein) after 
discharge from active duty.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to each claim.

Hypertension

The veteran's STRs are silent for complaints, findings, or 
diagnosis of hypertension.  On service separation examination 
his blood pressure was 120/80, and his heart and vascular 
system were normal on clinical evaluation.  

May and June 1971 VA treatment records do not note any 
findings pertaining to hypertension.  A January 1977 VA 
hospital summary notes the veteran did not have a prior 
history of hypertension.  His blood pressure reading was 
110/84.  A July 1982 VA hospital summary contains the 
earliest clinical evidence of hypertension, noting a blood 
pressure reading of 130/95 and a diagnosis of hypertension.  

An August 1984 VA record notes hypertension was first 
diagnosed in 1975 and a December 1999 private medical record 
notes it was diagnosed in the early 1970s; these references 
to medical history do not cite clinically recorded data, and 
are insufficient to establish that hypertension was 
clinically manifest prior to 1982.  Regardless, they do not 
show that hypertension was manifested in service (or to a 
compensable degree in the first postservice year).  
Accordingly, service connection for hypertension on the basis 
that it was first manifested in service, or on a presumptive 
basis (as a chronic disease under 38 U.S.C.A. § 1112) is not 
warranted.

To establish service connection for hypertension in these 
circumstances, there must be competent (medical) evidence 
that relates the current hypertension to the veteran's 
service.  The preponderance of the evidence tends to show 
otherwise, and is against the veteran's claim.  On September 
2002 general medical VA examination, the veteran related that 
his blood pressure fluctuated in service, and that he 
received treatment for hypertension at a VA facility 
beginning right after his separation from service and 
continuing until 1974, when he transferred to another 
facility.  The examiner's impression, in part, reiterated the 
veteran's history.  As this constitutes merely repetition of 
the veteran's subjective accounts, it has no probative value.  
The veteran's subjective accounts are inconsistent with 
contemporaneously recorded data, which include that the only 
documented problem for which the veteran received VA 
treatment soon after service discharge was tonsillitis, and 
that approximately 6 years after service it was clinically 
noted that the veteran had no history of hypertension.  

There is no medical evidence that the veteran had 
hypertension prior to 1982, which was 11 years postservice.  
Such a prolonged time interval between service separation and 
the earliest clinical notation of a disability for which 
service connection is sought is, of itself, a factor weighing 
against a finding of service connection.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Because the veteran 
is a layperson, his allegations that his hypertension had its 
onset in service are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

There is no competent evidence of a nexus between the 
veteran's hypertension and his military service.  
Accordingly, his claim of service connection for hypertension 
must be denied.

Glumerulonephritis

The veteran's STRs are silent for complaints, findings, or 
diagnosis of chronic glumerulonephritis.  No pertinent 
abnormalities were noted when he was examined for separation 
from service.

There is no competent evidence that glomerulonephritis was 
manifested in the first postservice year.  Private treatment 
records associated with the claims file show a diagnosis of 
glumerulonephritis substantially later; they do not include a 
medical opinion that in any way relates the disease to the 
veteran's active service.  

A January 1977 VA hospital summary notes that the veteran was 
admitted for a workup of questionable nephritic syndrome.  
The diagnosis was proteinuria of unknown etiology.  

In July 1982 the veteran was hospitalized for evaluation of 
abdominal pain.  It was noted that he had been followed in 
the renal clinic for several years for some unknown protein 
wastings nephropathy.  His family history and review of 
systems was noncontributory.  He was admitted for probable 
pancreatitis.  

An August 1984 VA hospital summary indicated that the veteran 
had a history of nephritic syndrome in 1975.  

June 1990 private hospitalization records note the veteran 
probably had glomerulonephritis.  

An August 1990 letter from U. A., M.D., advises the veteran 
had multiple diagnoses when he was admitted in June 1990, 
including chronic glomerulonephritis.  

It is well-established by the record that the veteran has had 
glomerulonephritis for quite some time.  However, as such 
disease was not manifested in service or in the first 
postservice year, service connection on the basis that it 
became manifest in service, or on a presumptive basis (as a 
cardiovascular-renal chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.  

Furthermore, there is no competent (medical) evidence in the 
record that relates the veteran's glomerulonephritis to his 
service, while there is competent evidence (a September 2002 
VA examiner's opinion) relating the glomerulonephritis to the 
veteran's nonservice-connected hypertension.  Although that 
examiner did not review the entire record, the history the 
veteran provided at the time was substantially consistent 
with what is shown in the record (thus there was adequate 
basis for the opinion).  Notably, there is no competent 
(medical opinion) evidence to the contrary.  

Because he is a layperson, the veteran's own belief that his 
glomerulonephritis is somehow related to his service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The preponderance of the evidence is 
against this claim; accordingly, it must be denied.



Kidney Failure

June 1990 hospitalization records note that in the weeks 
prior to the veteran's admission, blood tests revealed a BUN 
of 90 and creatinine of 10.3.  Based on diagnostic studies, 
chronic end-stage renal disease with renal failure was 
diagnosed.  In November 1991, he underwent a kidney 
transplant.  Although the transplant was initially 
successful, he later had complications that included 
allograft nephropathy and, in June 1999, the transplanted 
kidney was removed.  In June 2002, the veteran was 
considering the possibility of another transplant rather than 
continued dialysis. 

The veteran's STRs are silent for renal disease/kidney 
failure, and there is no medical evidence of kidney problems 
until many years after service.  Consequently, service 
connection for such disability on the basis that it became 
manifest in service or on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.

There is clear and convincing evidence in the record to the 
effect that the veteran's renal failure is unrelated to his 
service.  Specifically, both VA and private treatment records 
relate the disability to the veteran's glomerulonephritis, 
which is not service-connected (e.g., an August 1990 
statement from Dr. U. A., indicates that the end-stage renal 
disease with kidney failure is secondary to 
glomerulonephritis).  There is no competent (medical opinion) 
evidence to the contrary.  

Because the veteran is a layperson, his belief that his renal 
failure is somehow related to his service is not competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The preponderance of the evidence is against this 
claim; accordingly, it must be denied.

Diabetes Mellitus

The law provides that veterans who served in Vietnam during 
the Vietnam Era, and subsequently develop Type 2 diabetes 
mellitus are entitled to have such disease service connected 
on a presumptive basis as due to herbicide (Agent Orange) 
exposure, unless there is affirmative evidence of 
intercurrent cause for the disease.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(d).  

Diabetes Mellitus is not shown to have been manifested in 
service or in the first postservice year.  Consequently, 
service connection for such disease on the basis that it 
became manifest in service, or on a presumptive basis (as a 
chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

Addressing the Statutory presumption afforded by 38 U.S.C.A. 
§ 1116, the Board notes that the record clearly shows that 
diabetes was first manifested after steroid treatment was 
initiated for problems associated with the veteran's kidney 
disease/transplant.  The competent evidence of record 
regarding the etiology of the veteran's diabetes by 
examiners/reviewers who were familiar with the veteran's 
accurate medical history is all to the effect that it is 
"steroid-induced" (note records dated in January 1992, 
February 1992, May 1992, August 1992, et.al.).  The veteran's 
assertions that that his diabetes pre-existed his kidney 
problems and steroid treatment are inconsistent with 
contemporaneous clinically recorded data, and are simply not 
credible.  Notably, while a 1982 hospital summary notes 
elevated glucose, diabetes was not diagnosed at the time.  
The admitting diagnoses were identified as pancreatitis, 
diarrhea, epididymitis, history of a protein-wasting renal 
disease, and hypertension.   Significantly, on intervening 
hospital admission in June 1990, it was specifically noted 
that the veteran did not have diabetes (a family history of 
that disease was reported).  

The Board notes that on September 2002 VA examination, the 
examiner noted that the veteran served in Vietnam, that he 
developed diabetes mellitus in 1990 when he was getting 
worked up and treated for renal insufficiency and failure, 
and that the veteran had a history of renal failure and 
hypertension, and gave an impression of diabetes mellitus, 
type II, post Agent Orange.  However, this physician 
acknowledged that he did not have all of the veteran's 
records to review (and apparently was unaware that the 
diabetes was not clinically noted until 1992, and was 
considered steroid-induced).  As the diagnosis of post Agent 
Orange type II diabetes is based on an inaccurate factual 
premise, it has no probative value.

Because it was felt that there remained some conflict 
regarding the etiology of the veteran's diabetes, the RO 
arranged for him to be re-examined in January 2006 to obtain 
a medical opinion.  Once again, the examiner indicated that 
although it was asked that the claims file be reviewed, it 
was unavailable; the examiner elicited a medical history from 
the veteran, who related that he was advised he had diabetes 
(and that he had a strong family history of the disease) when 
he received a kidney transplant.  The examiner opined that 
based on information provided, the veteran's diabetes 
mellitus was most likely due to hereditary factors and to 
steroid therapy given to prevent rejection of a transplanted 
kidney, and less likely due to Agent Orange.   

Because the January 2006 VA examiner did not have the claims 
file available for review, the RO arranged for the entire 
record to be forwarded to another physician for review and an 
advisory medical opinion.  In May 2007 the reviewing 
physician indicated that the entire record had been reviewed, 
and opined that the opinion of the January 2006 VA examiner 
was consistent with the evidence in the record and (in 
essence) was valid.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  As was noted 
previously, the September 2002 VA examiner's opinion is 
premised on an inaccurate factual assumption, i.e., that that 
veteran's diabetes pre-existed his treatment with steroids; 
accordingly, it has no probative value.  The January 2006 and 
May 2007 VA opinions to the effect that the veterans diabetes 
is steroid induced (with a hereditary component), and 
therefore less likely due to Agent Orange exposure must be 
viewed in tandem.  The January 2006 examiner did not have the 
veteran's claims file to review, and based the opinion on the 
history the veteran provided; the May 2007 opining physician 
reviewed the entire record, noted that the history the 
veteran provided was consistent with recorded data, and 
expressed agreement with the conclusions reached in January 
2006.  Consequently, what is shown is that two physicians 
have opined (based on an accurate account of the veteran's 
medical history) that the veteran's diabetes is steroid 
induced and hereditary, and not Agent Orange related.  
It is also significant that the record beyond the September 
2002 and January 2006/May 2007 opinions is not a void.  Most 
notably, the veteran's treating (for kidney disease with 
transplant) physicians recognized that the diabetes was a 
(known) complication of steroid treatment to prevent 
transplant rejection, and instituted treatment for the 
diabetes with insulin when the problem arose.  In essence, 
all medical professionals who have weighed in regarding the 
etiology of the veteran's diabetes based on an accurate 
factual background agree that it is steroid-induced (with an 
additional hereditary factor noted).  To find otherwise in 
these circumstances would be to make a finding that is 
against a clear preponderance of the evidence.  The Board 
notes that the veteran does not agree with the medical 
opinions to the effect that his diabetes mellitus is steroid 
induced; however, his opinion is not competent evidence.  See 
Espiritu, supra.

Because the veteran's diabetes is shown to be steroid-
induced, i.e., there is affirmative evidence of an 
intercurrent cause, the presumption that it is related to 
Agent Orange exposure in service is effectively rebutted.  
See 38 C.F.R. § 3.307.  Consequently, presumptive service 
connection for diabetes under 38 U.S.C.A. § 1116 is not 
warranted.

As the claim of service connection for diabetes must be 
considered under every theory of entitlement alleged, or 
raised by the record, and because the disease has been linked 
to steroid treatment for post-transplant nephritis (and the 
veteran had claimed service connection for nephritis with 
kidney failure), secondary service connection is for 
consideration.  However, as the Board has found that the 
veteran's glomerulonephritis and renal failure are not 
service connected, the theory of service connection for 
diabetes as secondary to those diseases lacks legal merit.  
See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

In light of the foregoing, the Board finds that a 
preponderance of the evidence is against this claim; 
accordingly, service connection for diabetes must be denied.




Bilateral Anterior Chamber Angle Narrowing

At the outset, it is noteworthy that because diabetes 
mellitus is not service connected, the argument that service 
connection for the bilateral anterior chamber angle narrowing 
is warranted as secondary to such disease lacks legal merit.  
See 38 C.F.R. § 3.310; Sabonis, supra.  

The veteran's STRs contain no mention of complaints, 
findings, or diagnosis of an eye disorder.  On clinical 
evaluation at the time of his service separation examination, 
his eyes were normal, and visual acuity was 20/20, 
bilaterally.  The record does not show any complaints or 
findings of an eye disorder until many years after service, 
the first notation being in June 1990 when the veteran 
reported that he occasionally had blurred vision.  He was 
hospitalized for kidney disease at the time, and no 
evaluation for, or impression related to, an eye problem is 
noted.  On ophthalmologic evaluation during hospitalization 
in apparently April 1992 or May 1992, the veteran reported 
blurred vision and advised that he was given a prescription 
for reading glasses two months earlier.  The impressions were 
myopia and status post renal transplant on chronic steroids, 
with no elevated intraocular pressure or cataracts.

On September 2002 VA examination, it was noted that the 
veteran had a history of diabetes mellitus diagnosed some 
time around 1990, and that he also had a history of 
hypertension and chronic renal failure.  He reported that 
three years prior he had been told that he possibly had 
diabetic retina problems.  The impression was anterior 
chamber angle narrowing of both eyes; it was noted that there 
was no diabetic retinopathy.  The examiner opined that the 
exact etiology of the anterior chamber angle narrowing was 
unknown, but it was more likely than not developmental in 
origin, and was not a direct complication of diabetes 
mellitus.  

In September 2002, a VA physician who examined the veteran 
for the other disabilities at issue noted that the veteran's 
eye changes may be due to diabetes, but suspected that the 
real changes in his eyes were due to his renal failure.  

Congenital or developmental defects and refractive error of 
the eyes (i.e., myopia), as such, are not diseases or 
injuries within the meaning of applicable legislation [i.e., 
not a compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  
In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, even if visual acuity decreased in 
service.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part 
III, Subpart iv, Chapter 4, Section B. 10d.)

Regarding the veteran's myopia, there is nothing in the 
record to suggest any part is due to disease or superimposed 
eye injury in service.  The veteran's vision on separation 
from service was normal, i.e., 20/20.  Myopia otherwise is 
not considered a disability for VA compensation purposes.

The veteran's bilateral anterior chamber angle narrowing has 
been identified as a developmental condition; therefore (and 
since there is no evidence of pathology superimposed in 
service), it is a compensable disability.  See 38 C.F.R. 
§ 3.303(c).

While a VA examiner (who notably is not an ophthalmologist) 
has suggested that the anterior chamber angle narrowing 
pathology is acquired and secondary to nephritis, even if 
this were so, a claim of secondary service connection on such 
basis would be legally insufficient, as the veteran's 
nephritis is not service connected.  

In summary, the preponderance of the evidence is to the 
effect that the veteran's bilateral anterior angle chamber 
narrowing is not a compensable disability; and the only 
theory under which it could be service connected if it was 
shown to be a compensable disability, secondary service 
connection, lacks legal merit.  Consequently, service 
connection for such disability must be denied. 

Anemia

It is not in dispute that the veteran has been found to be 
anemic.  However, his STRs are silent for complaints, 
findings, or a diagnosis of anemia.  The earliest clinical 
notation of anemia in the record is in records of a private 
hospitalization in June 1990, and it has been noted in 
records since.  Hence, service connection for anemia on the 
basis that it became manifest in service, and persisted, is 
not warranted.  

There is no competent evidence in the record that relates the 
veteran's anemia somehow directly to his service, nor has 
such theory of entitlement been proferred.  Furthermore a 
lengthy time interval between service and the first 
postservice clinical notation of a disability for which 
service connection is sought is, of itself a factor for 
consideration against a finding that the disability is 
service connected.  See Maxson v. Gober, 230 F.3d. 1330, 1333 
(Fed. Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  Consequently, service connection for 
anemia on the basis that it is somehow directly related to 
the veteran's service is not warranted.

As for secondary service connection, none of the disabilities 
to which the veteran's anemia has been (or may be) related is 
service connected.  Notably, on September 2002 VA 
examination, the examiner opined that the veteran's anemia 
was secondary to his nonservice connected renal disease.  
Consequently, any claim of secondary service connection for 
anemia would lack legal merit.  See 38 C.F.R. § 3.310; 
Sabonis, supra.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against this claim; 
accordingly, it must be denied.  


ORDER

Service connection for hypertension is denied.

Service connection for glomerulonephritis is denied.  

Service connection for kidney failure is denied.

Service connection for diabetes mellitus including as due to 
Agent Orange exposure is denied.

Service connection for bilateral anterior chamber angle 
narrowing, including as secondary to diabetes mellitus, is 
denied.

Service connection for anemia is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


